Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A Supplemental response of 08/19/2021 is acknowledged where claims 1-14, 16-19 and 22 are pending and allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Supplemental Response including amendments/arguments filed 08/19/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.  
By way of Applicants’ Supplemental Response based on the examiner’s suggestion, the 112(b) and (d) rejections as well as 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Arthur E. Jackson on 08/24/2021.
Amend claim 8
“A method” in line 1 has been deleted and replaced with --- The method ---.
Amend claim 9
“A method” in line 1 has been deleted and replaced with --- The method ---.
Amend claim 10
“A method” in line 1 has been deleted and replaced with --- The method ---.
Amend claim 11
“A method” in line 1 has been deleted and replaced with --- The method ---.
Amend claim 12
“A method” in line 1 has been deleted and replaced with --- The method ---.

Amend claim 22
Claim 22 has been deleted and replaced with --- The composition according to claim 1, wherein the composition comprises peroxides selected from the group consisting of Na2CClO6, Na2Cl2O6 and peroxychlorate adducts from Na2CClO6, Na2Cl2O6,  and the composition contains less than 0.001 weight percent of other peroxides.---. 


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including Queen (US5503847A, of record). Rijk (US2009/0214628A1, of record)/Karagoezian (WO0019981A1, of record) do not disclose or suggest the claimed film-forming composition and method of using it. In particular, Queen fails to teach chlorate-free chlorite, polymeric surfactant, and isopropyl alcohol; Rijk/Karagoezian cannot cure the deficiency of Queen because Rijk/Karagoezian teach chlorate-free chloride as whitening agent and antimicrobial agent/disinfectant in wound healing/infections, etc., and but they remains silent about using it as the claimed cross-linking activity of “provide cross-linking of single molecular chains of the first film-forming agent”.  Further there are various species of antimicrobial agents/whitening agents in Rijk (see [0243], [0390]-[0391] of Rijk) and Karagoezian teaches chlorite as disinfectants only. None of these references have the same purpose of the claimed crosslinking activity of chlorite. Thus, there is no sufficient motivation to specifically select chlorite from Rijk/Karagoezian to form a cross-linking with the film forming agent. In addition, Queen teaches exudate absorbing gel and thus a cavity is filed with hydrocolloid wound gel and covered with occlusive dressing, leaving room for the gel to expand as it absorbs wound exudate, and therefore, if crosslinking activity of chlorite is combined with wound gel of Queen, it would conflict with the exudate absorbing gel of Queen. Therefore, there is no motivation to combine Queen with other references of Rijk/Karagoezian. As a result, the claimed composition and method of using it in treating cutaneous lesion are allowable.  
 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14, 16-19 and 22 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613